     Case 8:17-cv-01566-CJC-SK Document 161 Filed 07/02/20 Page 1 of 2 Page ID #:1635



 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11    DOMINIQUE LASHON DANIELS,                  Case No. 8:17-CV-01566-CJC (SK)
12
                       Plaintiff,                ORDER GRANTING
13                                               REQUEST FOR VOLUNTARY
14            v.                                 DISMISSAL

15 BRIAN QUINTARD, DEREK SIMPSON, Hon. Judge Cormac J. Carney
16 ALEXIS McMURTRY                Complaint Filed: Sept. 11, 2017
17                                Trial: Vacated
            Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                 -1-
         SMRH:4840-8586-9249.1                                                     ORDER
     Case 8:17-cv-01566-CJC-SK Document 161 Filed 07/02/20 Page 2 of 2 Page ID #:1636



 1            WHEREAS, the parties in this case have resolved their claims;
 2            IT IS THEREBY ORDERED that the above-entitled action is dismissed with
 3     prejudice with each side bearing its own costs and fees.
 4

 5            IT IS SO ORDERED.
 6     Dated: July 2, 2020
 7

 8

 9                                                      Honorable Cormac J. Carney
                                                      United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
         SMRH:4840-8586-9249.1                                                             ORDER
